Mil Presiding Justice O’Connor specially concurring : I agree with what is said in the foregoing opinion but I go farther and say there can be no question under the undisputed evidence but that Lillian Garfinkle came to her death by drowning and no reasonable person would have any trouble reaching this conclusion. The uncontradicted evidence shows that Lillian Garfmkle was about 34 years of age and in good health. There is not one word of evidence that in any way contradicts these facts. The verdict of the jury in favor of defendant is in comprehensible unless it might be explained on the theory that the jury were confused by the testimony of the two doctors who gave their opinions. But plaintiffs are in no position to complain because their counsel, in his case in chief, called the doctor to give his opinion as to the cause of the insured’s death, about which there could be no difference of opinion. While as I think the verdict is incomprehensible except on the theory above stated, I am also of opinion that the defense interposed is equally incomprehensible in view of the fact that no evidence was offered except the testimony of the doctors who gave their opinions in response to hypothetical questions.